            Case 2:19-cv-03926-TJR Document 21 Filed 06/17/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LORRAINE MCGOVERN                                    :               CIVIL ACTION
                                                     :
       v.                                            :
                                                     :
ANDREW SAUL,                                         :
Commissioner of Social Security                      :               NO. 19-3926

                               MEMORANDUM OF DECISION

THOMAS J. RUETER
United States Magistrate Judge                                       June 17, 2020

               Plaintiff, Lorraine McGovern, filed this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of the final decision of the Commissioner of the Social Security

Administration (“Commissioner”) denying her claim for disability insurance benefits (“DIB”)

under Title II of the Social Security Act (“Act”) and supplemental security income (“SSI”) under

Title XVI of the Act.

               Plaintiff filed a Brief and Statement of Issues in Support of Request for Review

(Doc. 15) (“Pl’s Br.”), defendant filed a Response to Plaintiff’s Request for Review (Doc. 16)

(“Def.’s Br.”), and plaintiff filed a reply thereto (Doc. 17) (“Pl.’s Reply”). Defendant

subsequently filed a Status Update (Doc. 20.) For the reasons set forth below, plaintiff’s Request

for Review will be GRANTED to the extent that the case will be remanded for further

proceedings consistent with this opinion.

I.     FACTUAL AND PROCEDURAL HISTORY

               Plaintiff filed applications for SSI and DIB in October 2015 and December 2015,

respectively, alleging disability beginning December 2, 2014. (R. 291-99.) Plaintiff’s claims

were denied initially; she then filed a request for a hearing. (R. 192-221, 226-36.) A hearing

was held on February 2, 2018. (R. 19-101.) In a decision dated July 6, 2018, the ALJ found that
          Case 2:19-cv-03926-TJR Document 21 Filed 06/17/20 Page 2 of 3




plaintiff was not disabled under the Act. (R. 100-23.) Plaintiff filed a request for review of the

ALJ’s decision that was denied and the ALJ’s decision became the final decision of the

Commissioner. (R. 2-8, 287-90.) Plaintiff now seeks judicial review of the ALJ’s decision

pursuant to 42 U.S.C. § 405(g).

II.    DISCUSSION

               In her brief challenging the denial of DIB and SSI, plaintiff argued that substantial

evidence does not support the ALJ’s decision. In addition, relying on Lucia v. S.E.C., 138 S. Ct.

2044 (2018), plaintiff asserted that her case was improperly adjudicated by an ALJ who was not

properly appointed pursuant to the Appointments Clause and that the case should be remanded to

a different ALJ who has been constitutionally appointed. (Pl.’s Br. at 3-4; Pl.’s Reply at 1-2.) In

the response, defendant averred that substantial evidence supports the decision of the ALJ and

that the court should reject plaintiff’s Appointments Clause claim because it was not presented to

the Social Security Administration (“SSA”) during the administrative process. (Def.’s Br. at 7-

9.)

               In Cirko v. Comm’r of Soc. Sec., 948 F.3d 148, 153 (3d Cir. 2020), the Third

Circuit Court of Appeals decided that exhaustion of Appointments Clause claims is not required

in the SSA context. As a result, the court directed that the cases before it on consolidated review

were to be remanded for new hearings before constitutionally appointed ALJs other than those

who presided over the claimants’ initial hearings. Id. at 159-60. The Third Circuit denied the

Commissioner’s petition for rehearing en banc and a final mandate was issued on April 3, 2020.

               In the Status Update, defendant informed the court that it will not seek Supreme

Court review of the Third Circuit’s decision in Cirko, and that the Commissioner does not

contend that Cirko does not apply in this case. See Doc. 20 at ¶¶ 2-3.



                                                 2
         Case 2:19-cv-03926-TJR Document 21 Filed 06/17/20 Page 3 of 3




III.   CONCLUSION

               Consistent with the Third Circuit’s decision, plaintiff’s Request for Review will

be granted to the extent that the matter is remanded pursuant to Cirko v. Comm’r of Soc. Sec.,

948 F.3d 148 (3d Cir. 2020). The court will not address the merits of plaintiff’s remaining

arguments.

               An appropriate Order accompanies this opinion.




                                                     BY THE COURT:


                                                     ___/s/ Thomas J. Rueter_______________
                                                     THOMAS J. RUETER
                                                     United States Magistrate Judge




                                                3
